 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Columbus Printing Pressmen&Assistants' UnionNo. 252,Subordinate to IP& GCU and The R. W.Page Corporation.Case 10-CB-2334July 18, 1975DECISION AND ORDEROn July 17, 1974, Administrative Law Judge JerryB. Stone issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the Charging Party filed areply brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.From a reading of the concurring opinion of Mem-ber Jenkins one would gain the impression thatCol-lyer InsulatedWire, A Gulf and Western Systems Co.,192 NLRB 837 (1971), represents the aberrant viewsofMembers Kennedy and Penello, rather than aprinciple firmly endorsed by court decisions; andthat it has been applied so as to discriminate againstrespondent unions. Neither of these views is accu-rate.Collyerhas been approved in the following courtdecisions:T.I.M.E.-DC, Inc. v. N.L.R.B.,504 F.2d 294(C.A. 5, 1974);Banyard v. N. L. R. B.,505 F.2d 342(C.A.D.C., 1974);Local Union No. 2188, Internation-alBrotherhood of ElectricalWorkers,AFL-CIO[Western Electric Co.] v. N.L.R.B.,494 F.2d 1087(C.A.D.C.), cert. denied 419 U.S. 835 (1974);LocalUnion No. 715, International Brotherhood of ElectricalWorkers,AFL-CIO [Malrite of Wisconsin] v.N.L.R.B.,494 F.2d 1136 (C.A.D.C., 1974);AssociatedPress v. N.L.R.B.,492 F.2d 662 (C.A.D.C., 1974);N.L.R.B. v. Brotherhood of Railway, Airline andSteamship Clerks,498 F.2d 1105 (C.A. 5, 1974);N. L.R.B. v. Cincinnati Local 271, Lithographers &Photoengravers International Union, AFL-CIO [Unit-ed States Playing Card Co.],495 F.2d 763 (C.A. 6,1974);Enterprise Publishing Company v. N. L. R. B.,493 F.2d 1024 (C.A. 1, 1974);Provision House Work-ers Union Local 274, AFL-CIO [Urban Patman, Inc.]v.N.L.R.B.,493 F.2d 1249 (C.A. 9), cert. denied 419U.S. 828 (1974); andNabisco, Inc. v. N.L.R.B., 479F.2d 770 (C.A. 2, 1973). Six different courts of ap-peals have thus approved the majority view ex-pressed inCollyer.Not a single court of appeals hasendorsed the dissenting views of Members Fanningand Jenkins inCollyer.Uniformly the courts haverejected the view as stated in the present concurrencethat "where ...an allegedunfair labor practice is atissue theBoard must not defer to arbitration, butmust, instead, decide the case in accordance with themandateimposed on the Board by Congress in theNational Labor Relations Act." On the contrary, thecourts have approvedCollyeras "supported by thesame federallabor policy favoring settlement of dis-putes through procedures provided by collective bar-gaining agreements."Associated Press v. N. L. R. B.,492 F.2d 662, 667. Or as stated by the court inT.I.M.E.-DC, Inc. v. N.L.R.B., supraat 302:SpielbergandCollyerrepresent a part of theNLRB's continuing effort to facilitate theprompt and expert settlement of labor disputesin a peaceful manner by the parties involved,without resort to the sometimes ponderous ap-paratus of federal intervention.Not only has the Supreme Court denied certiorariin two casescited above, but that Court specificallyendorsed theCollyerdoctrine inWilliam E. ArnoldCompany v. Carpenters District Council of Jacksonvilleand Vicinity, 417 U.S.12 (1974). The Court stated,417 U.S. at 16:Indeed, Board policy is to refrain from exer-cising jurisdiction in respect of disputed conductarguably both an unfair labor practice and acontract violation when, as in this case, the par-tieshave voluntarily established by contract abinding settlement procedure. See, e.g.,The As-sociated Press,199 NLRB 1110 (1972);EastmanBroadcasting Co.,199 NLRB 434 (1972);Labor-ers Local 423,199 NLRB 450 (1972);Collyer In-sulatedWire,192 NLRB 837 (1971). The Boardsaid inCollyer,"an industrial relations disputemay involve conduct which, at least arguably,may contravene both the collectiveagreementand our statute. When the parties have contrac-tually committed themselves to mutually agree-able procedures for resolving their disputes dur-ing the period of the contract, we are of the viewthat those procedures should be afforded fullopportunity to function. . . . We believe it to beconsistentwith the fundamental objectives ofFederal law to require the parties . . . to honortheir contractual obligations rather than, bycasting [their] dispute in statutoryterms, to ig-nore their agreed-upon procedures."Id.at 842-843.The Board's position harmonizes with Con-gress' articulated concern that, "[f]inal adjustmentby a method agreed upon by the parties is . . . thedesirable method for settlement of grievance dis-putes arising over the application or interpretationof an existing collective-bargaining agreement.... " §203(d) of the LMRA, 29 U.S.C. § 173(d).219 NLRB No. 54 COLUMBUS PRINTINGPRESSMENUNION NO. 252[Emphasis supplied.]We believe the Supreme Court's endorsement of theCollyerprinciple is a complete answer to the unhap-py dissenters in theCollyercase.If so many of the courts of appeals had not ap-provedCollyer, Iif the Supreme Court had not deniedcertiorari in two of thesecases, if the Supreme Courthad not specifically expressed its approval of theCol-lyerdoctrine (see the quotation fromWilinliam E.Arnold Company v. Carpenters District Council ofJacksonville and Vicinity, supra)we might be inclinedto examine at length the arguments put forth inMember Jenkins' concurring opinion to justify theminority position inCollyer.Judicial acceptance ofthe doctrine is too widespread to require any furthertheoretical justification at this time. However, some-thing must be said of the concurring opinion's reli-ance onAlexander v. Gardner-Denver Company,415U.S. 36 (1974). That was a district court case broughtunder Title VII of the Civil Rights Act of 1964, alleg-ing that the complainant had been discharged for ra-cially discriminatory reasons in violation of the Act.The district court dismissed the suit upon the groundthat an arbitrator had decided that the dismissal wasnot for racially discriminatoryreasons.The court ofappeals affirmed. The Supreme Court reversed uponthe ground that Title VII was designed to supple-ment, rather than supplant,existinglaws and institu-tions relating to employment discrimination. In sum,the court concluded, "Title VII's purpose and proce-dures strongly suggest that an individual does notforfeit his private cause of action if he first pursueshis grievance to final arbitration under the nondiscri-mination clause of a collective-bargaining agree-ment."The same court which unanimously decidedAlex-ander v. Gardner-Denver Company,2months laterrThe implicationinMemberJenkins concurringopinion thatthe court ofappeals inBanyard v. N.L R.B.,505 F.2d 342 (C A D.C., 1974), had rescind-ed itsapproval ofCollyerand had adoptedthe view oftheCollyerdissentersis inaccurate.The courtstated, 505 F.2d at 345:[I]nAssociated Press v. N.L.R.B.,we approved the application of bothSpielbergandCollyerHowever,our acceptance of those doctrines wasand is foundedupon the premisethat theyare appropriately appliedonly wherethe resolutionof thecontractual issues is congruentwith theresolutionof the statutoryunfair labor practice issues.The courtdid not disagree with the prearbitral deferral of the case underCollyer,but with the adoptionof the postarbitral awards underSpielbergSpielberg Manufacturing Company,112 NLRB 1080 (1955). The court addedtwo further requirements to the three theretofore recognized as conditionsprecedent to Board adoptionof arbitralawards underSpielberg.In additionto therequirementsthat: (1) the arbitral proceedingsbe fair and regular, (2)the partiesagreedto be bound by the arbitral award, and (3) the arbitraldecisionnot be clearlyrepugnant to the purposesand policies of the Act,the court added that(4) the arbitral tribunal mustclearlyhave decided theissueon whichit is later urgedthat the Boardshould give deference, and (5)the arbitraltribunal decided an issue within its competence.Itwas becausethese prerequisiteswere not complied withthat the court refused to honorthe awards,and not because of deferralper se.269unanimously decidedWilliam E. Arnold Company v.Corpnters District Council of Jacksonville and Vicinity,where it said that the Board's position inCollyer"harmonizes with Congress articulated concern that,`[f]inal adjustment by a method agreed upon by theparties is . . . the desirable method for settlement ofgrievance disputes arising over the application or in-terpretationofan existing collective-bargainingagreement.... " Obviously, the same court did notconsiderGardnerandArnoldinconsistent.Nor arethey.We are dealing with two different statutes hav-ing different underlying purposes. The attempt of theconcurring opinion to explain awayArnoldupon theground that it involved a jurisdictional dispute isunavailing. The discussion of the jurisdictional dis-pute question in the court opinion was in the form ofa "furthermore" argument.The implication in Member Jenkins' concurrencethat deferral to arbitration is not being directed inthis case because the Respondent is a union is bothinaccurate and unfair. In the followingcases, tle ma-joritymembers who adhered toCollyerdeferredcomplaints against respondent unions upon the basisof theCollyerdoctrine:Columbia Typographical Union No. 101, Interna-tional Typographical Union of North America, AFL-CIO (The Washington Post Company),207 NLRB 831(1973);Columbia Typographical Union No. 101, Inter-nationalTypographical Union of North America, AFL-CIO (The Washington Post Company),207 NLRB 841(1973);Columbia Typographical Union No. 101, Inter-nationalTypographical Union of North America, AFL-CIO (Byron S. Adams Printing, Inc.),207 NLRB 850(1973);Newspaper Web Pressmen's Union No. 6, In-ternational Printing and AssistantsUnion of NorthAmerica, AFl-CIO (The Washington Post Company),207NLRB 856 (1973);BaltimoreTypographicalUnionNo. 12, International Typographical Union,AFL-CIO (The A. S. Abell Company),201NLRB120 (1973);The Associated Press,199 NLRB 1110(1972), petition for review denied 492 F.2d 662 (C.A.D.C., 1974);Houston Mailers Union No. 36, affiliatedwith InternationalMailers Union (Houston ChroniclePublishingCompany),199NLRB 804 (1972);TheNewspaper Guild of Brockton, AFL-CIO (EnterprisePublishing Company),201 NLRB 793 (1973), petitionfor review denied 493 F.2d 1024 (C.A. 1, 1974); andBrotherhood of Teamsters & Auto Truck Drivers LocalNo.70,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America (Na-tionalBiscuit Company),198 NLRB 552 (1972), peti-tion for review denied 479 F.2d 770 (C.A. 2, 1973). IftheCollyerdoctrine is more frequently applied whereemployers are respondents than whereunions are re-spondents, the reason is that more complaints are 270DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled against employers than against unions and suchcases more frequently involve questions of contractinterpretation.The difference betweenCollyerand this case is oneof substance.Collyerinvolved a dispute over theterms and meaning of the existing contract betweenthe union and the employer. The present dispute, onthe other hand, relates to whether the parties lawfullybargained concerning the terms of a new agreement.The issue is not one concerning the meaning of aterm in an existing contract, but whether a proposedterm of a new agreement was a mandatory subject ofbargaining and whether, assuming that it was notmandatory, the Union bargained to an impasse onthe subject, thus violating Section 8(b)(3). The ques-tions presented are therefore not ones of contract in-terpretation, but of statutory obligations. They arelegal questions concerning the National Labor Rela-tions Act which are within the special competence ofthe Board rather than of an arbitrator.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders the Respondent, The Columbus PrintingPressmen& Assistants' Union No. 252, subordinateto IP & GCU, Phoenix City, Alabama, its officers,agents,and representatives, shall take the action setforth in the said recommended Order.MEMBERFANNING,concurring:For reasons set forth in my dissenting opinion inMechanical Contractors Association of Newburgh, 202NLRB 1 (1973), I agree with Members Jenkins, Ken-nedy, and Penello that the disputed interest arbitra-tion clause is a nonmandatory subject of bargainingand that therefore Respondent's insistence to thepoint of impasse upon its inclusion in a new contractviolated Section 8(b)(3) of the Act. For the same rea-sons, I disagree with the dissenting opinion of Chair-man Murphy.MEMBERJENKINS,concurring:This case involves a contractualissuewhich arisesfrom the fact that the Charging Party and the Re-spondent Union under the terms of their collective-bargainingagreementare obligated to refer any un-resolved disputes over contract provisions, includinga terminalor contract renewal arbitration provision,to a joint standing committee, and, if necessary, to atripartite board of arbitration, for a final and bindingdecision. This case also involvesan allegedviolationof Section 8(b)(3) of the Act which arises from theRespondent Union's insistence, to the point of im-passe, upon the inclusion of an interest arbitrationclause (in the form of a terminal or contract renewalarbitrationprovision) in a collective-bargainingagreement being negotiated by the parties. We arecalled upon to decide whether we should defer to theinterestarbitration clause in the parties' existing con-tract to resolve the parties' contractual dispute as tothe inclusion of the same clause in the parties' newcontract. If we do not defer to the parties' interestarbitrationagreement,we must then decide whetherthe interest arbitration clause is a nonmandatorysubject of bargaining about which the RespondentUnion may not bargain to impasse.As to the deferral to arbitrationissue,Inote thatCollyer InsulatedWire,2whichMembers Kennedyand Penello rely on and apply here, stated emphati=cally that the parties to a collective-bargaining agree-ment which provides for arbitration of contract dis-putesmust honor their contractual obligations. InCollyer,the majority refused to sanction the filing ofan unfair labor practice complaint alleging that anemployer had violated Section 8(a)(5) and (1) of theAct so as to invoke the jurisdiction of the NationalLabor Relations Board when the parties' collective-bargaining agreement provided for arbitration proce-dures to settle the dispute. The distinctions betweenthe instant case andCollyerare that here a union isthe respondent and an interest arbitrationclause isinvolved, while inCollyeran employer was the re-spondent and a grievance arbitration clause was in-volved.Why Members Kennedy and Penello woulddefer to arbitration inCollyer-typecases but not hereescapes me.'Be that as it may, I conclude, for thereasons set forth in my dissent inCollyerand relatedcases,that where, as here, an alleged unfair laborpracticeis at issuethe Board must not defer to arbi-tration, but must, instead, decide the case in accor-dance with the mandate imposed on the Board byCongress in the National Labor Relation Act.In reaching this result, I find that the case ofAlex-ander v. Gardner-Denver Co.°ismore analogous andpersuasive in the case at bar than the case ofWilliamE.Arnold v. Carpenters,'which is relied upon by' 192 NLRB 837 (1971)3 See alsoBrotherhoodof Teamsters & Auto TruckDriversLocal No 70,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen& Helpersof America (National Biscuit Co),198 NLRB 552 (1972),in which MembersKennedy and Penello deferred to a bipartite panel composed of representa-tives of management and labor in equal numbers.It is unclear to me as towhy mycolleagues would defer to bipartite arbitration there and not deferto final binding tripartite arbitration in this caseCf. alsoMemberKennedy's and Member Penello's decisions in such cases asTerminal Trans-port Company,Inc.,185 NLRB672 (1970),andMcLeanTrucking Company,202 NLRB710 (1973),reversedsub nom JamesBanyard v. N L.R.B.,505F,2d 342 (C.A D C, 1974), inwhich they also deferred to bipartite arbitra-tion.°415 U.S. 36 (1974).s 417 U S. 12 (1974) COLUMBUS PRINTING PRESSMEN UNION NO. 252Members Kennedy andPenello.As noted in Mem-ber Fanning's and my dissent inSouthwestern BellTelephone Company,6 Arnoldhardlyseems pertinentsince it involved a Section 301 suit which arose froma jurisdictional dispute. Our Act makes deferral to anagreed-uponmethod ofsettlementmandatory insuch cases. Accordingly, there can be no objection todeferral to arbitration in such a situation, and Mem-ber Fanning and I have so stated in our decisions inthis area. Indeed, it is the mandatory deferral proce-dure which Congress specifically provided in Section10(k) of the Act which helps to persuade us that de-ferral of other types of cases, not specifically provid-ed for in the Act, was not contemplated by Congress.This conclusion is reinforced by the observation ofthe Supreme Court inN.L.R.B. v. Strong Roofing &Insulating Co.,7that the Board's authority to remedyunfair labor practices is not "affected by any othermeans of adjustment or prevention that has been ormay be established by law or otherwise...." Plain-ly, the decisions of Members Kennedy and Penello inCollyer-typecases aredirectly at odds with the prin-ciple and purpose of the preemption doctrine tomake the Act paramount and uniform in its applica-tion.Their principle of refusing to decide is, in myview, contrary to the decision of the Supreme CourtinAmalgamated Association of Street, Electric Rail-way & Motor Coach Employees v. Lockridge.8There,the Court held, in accordance with the Board's argu-ment,amicus curiae,that the Idaho Supreme Courtwas powerless to determine the illegality of anemployee's discharge which arguably violated Sec-tion 8(a)(3) of the Act because it involved "conductwhose legality is governed by federal law, the appli-cation of which Congress committed to the Board,not courts." I The Court inLockridgespecifically re-jected the argument that the doctrine of preemptiondid not applywhere contractual issues or issues in-volving interpretation of union rules were present,noting that "the Board routinely and frequently .. .inquire[s] into the proper construction" of such mate-rials.10As Member Fanning and I stated in our dis-sent inCollyer,"if the Supreme Court is unwilling togive to state courts jurisdiction to decide suits which"arguably" involve an unfair labor practice under theAct and at the same time involve a contract interpre-tation issue, this Board can hardly relinquish its par-amount jurisdiction to a private tribunal or to an ar-bitratorwhose decision by definition has no'212 NLRB 396 (1974).7393 U.S. 274 (1971).s 403U.S. 274 (1971).9 Lockridge,supra,403 U S.at 290.10 Lockridge, supra,403 U.S. at 293.11Collyer,supra,192 NLRB at 851.271precedential value, whose determination may not de-cide or touch upon the statutory violation, and whoseaward may not remedy present statutory violationsand cannot control future conduct, however unlaw-ful the present conduct may have been.More analogous and persuasive thanArnoldis alsothe case ofGardner-Denver,a Title VII case in whichthe Supreme Court held that there can be no deferralof statutory rights to an arbitral tribunal. The Court'sreasons in reaching this result, which seem to me-fa-tal to the majority's position inCollyer-typecases,were that 12 (1) Congress intended statutory tribunalsto exercise primary responsibility for enforcing statu-tory rights; (2) the arbitrator's task is to effectuatethe intent of the parties rather than the statutory re-quirements; (3) the competence of arbitrators relatesto the law of the shop rather than the law of the land;and (4) the factfinding process in arbitration fallsshort of factfinding in litigation and arbitrators needto give no reasons for their awards."In view of the Supreme Court's pronouncements inthis area, I respectfully disagree with the opinions ofthe U. S. circuit courts of appeal cited by MembersKennedy and Penello, to the extent those decisionsdiffer from the views expressed herein. In this regard,Inote that the Second Circuit case,Nabisco, Inc.,14predatedGardner-Denver.The statement of MembersKennedy and Penello that "not a single Court of Ap-peals" has endorsed my views or those of MemberFanning in this area is not quite accurate. In fact, inone of the District of Columbia Circuit cases reliedupon by Members Kennedy and Penello,Banyard v.N.L.R.B.,15JudgesWilkey and Wright, with JudgeMacKinnon concurring, remanded to the Board acase which involved Section 502 of the Act and ajoint grievance committee award to which MembersKennedy and Penello had deferred. In so doing, thecourt reviewed the three other District of ColumbiaCircuit Court opinions cited by Members Kennedyand Penello, but stated that "We concur in the dis-sentingBoard members' [Fanning and Jenkins] per-ception of the dispositive issue in this case,viz,`Nocontract provision or arbitration award can permitan employer to require his employees to violate statelaws or to create safety hazards for themselves orothers'." 16 In its decision, the court further statedthat "We agree with the conclusion of the trial exam-iner:`In the instant case, it is patent that the issueraised by the allegations of the complaint, namely,12 See a more complete exposition of Member Fanning's and my viewsconcerningArnoldandGardner-Denverin our opinioninElectronic Repro-duction ServiceCorporation,et al.,213 NLRB No. 110 (1974).13Gardner-Denver, supra,415 U.S. at 58.14Nabisco, Inc v. N.L.R B,479 F.2d 770 (C.A. 2, 1973)IS 505 F.2d 342 (C A D.C., 1974)16Banyard, supra,505 F.2d at 347 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhether Banyard has been discharged by Respon-dent because of his concerted or union activity, is notone which falls within the special competence of anarbitrator, but is primarily one for resolution underthe provisions of the Act which the Board has beenmandated by Congress to enforce."'(Banyard, supraat 346.) In short, when presented with the implica-tions ofCollyertheDistrict of Columbia CircuitCourt substantially adopted the view of theCollyerdissenters.My colleagues state that the distinction betweenCollyerand the present case is that the question isnot one of contract interpretation but of statutoryobligations, that is, "legal questions concerning theNational Labor Relations Act which are within thespecial competence of the Board rather than of anarbitrator." This has been Member Fanning's andmy constant objection to deferring discriminatorydischarge cases arising under Section 8(a)(3), but un-tilnow my colleagues have uniformly considered thisto be of no importance and have deferred 8(a)(3)casesto arbitration. Can we hope they will no longerdo so?Concerning the issue of whether an interest arbi-trationclauseis a permissive subject of bargaining, Inote that inMechanical Contractors Association ofNewburgh,"the Board, with Member Fanning dis-senting, viewed a clause which provided for the reso-lution of unresolved bargainingissuesby an industri-al relations council not as an extension of arbitraldecision making, but as an extension of the collec-tive-bargaining process, which had not yet been ex-hausted. Since a majority of the Board found that noimpasseoccurred in such circumstances, it was un-necessary to determine whether the industrial rela-tions council clause was a mandatory or a permissivesubject of bargaining.Member Fanning, dissenting,was of the opinion that the industrial relations coun-cil clause involuntarily waived the union's right tonegotiate and concluded that the clause was a per-missive subject of collective bargaining.Unlike the factual situation inMechanical Contrac-tors, supra,the interest arbitration clause in the in-stant case refers unresolved disputes to a neutral orimpartial arbitrator. Thus, this case involves not anextensionof the process of collective bargaining, butrather a process of judicial or arbitral decision mak-ing. Since all of my colleagues agree that impasse hasoccurred with respect to the inclusion of the interestarbitration clause in the parties' collective-bargainingagreement, the issue in this case, unlike inMechani-cal Contractors,is squarely presented as to whether17 202 NLRB1 (1973).an interest arbitration clause is a mandatory subjectof bargaining.I agreewith the majority of my colleagues that theinterestarbitration clause herein is not a mandatorysubject of bargaining and that by bargaining to im-passe concerning such clause the Respondent Unionviolated Section 8(b)(3) of the Act. Cases interpretingSection 8(d) of the Act make it clear that any con-tract provision which subverts the rights of the par-ties to negotiate to impasse and, if necessary, to re-solveimpassethrough a test of respective economicstrength of the parties, must not be deemed a manda-tory subject of bargaining."The legislative history of Section 8(d) of the Actand cases relating to this section also make it clearthatnegotiationsbetween employers and labor orga-nizations must be free of outside supervision or inter-ference.19 Since Congress, by Section 8(d) of the Act,has specifically denied the Board the right to partici-pate in the arena of actual negotiations, or to sit injudgment on the substantive provisions of a collec-tive-bargaining agreement, it must be concluded thatthe Act does not permit either party, in a case such asthis one, the right to create an impasse over a con-tract provision giving such authority to an arbitrator.Based upon the foregoing, I find that deferral tothe parties' arbitral process herein is inappropriate,and I further find that the Respondent Union unlaw-fully insisted to the point of impasse upon the inclu-sion in the parties' collective-bargaining agreementof an interest arbitration clause, a nonmandatorysubject of bargaining. I therefore conclude that theRespondent Union thereby violated Section 8(b)(3)of the Act and that an appropriate remedial ordershould issue.CHAIRMAN MURPHY, dissenting:I am unable to agree with my colleagues that theRespondent Union violated Section 8(b)(3) of theAct by conditioning execution of a new contractupon the continued inclusion of an interest arbitra-tion clause. And this is so whether that clause beis See the discussion of such cases in the Decisionof Administrative LawJudge Feldesman inMechanicalContractingAssociationof Newburgh, su-pra.19 SeeN L R.B. v. AmericanNationalInsuranceCompany,343 U.S. 395,404 (1952);andN L R Bv. InsuranceAgents'InternationalUnion, AFL-CIO [PrudentialInsuranceCo.], 361U.S 477, 487 (1960) See also H. KPorter Co.,Inc, Disston Division-DanvilleWorks v N L R. B., 397U.S. 99,103-104(1970), in whichthe U.S. Supreme Court stated that theobject ofthe National LaborRelationsAct "wasnot to allow governmental regula-tion of the terms and conditions of employment, but rather to ensure thatemployersand their employeescould work together toestablishmutuallysatisfactory conditions.The basicthemeof the Actwas that through collec-tive bargaining the passions,arguments, and strugglesof prior years wouldbe channeled into constructive,open discussions,leading, it was hoped, tomutual agreement.But it was recognized from the beginning that agreementmight in some cases be impossible,and it was never intendedthat the Gov-ernment wouldin suchcases step in,become a partyto the negotiations andimpose its own views of a desirable settlement" COLUMBUS PRINTINGPRESSMENUNION NO. 252deemed a mandatory or a nonmandatory subject ofbargaining.The clause in dispute has been included in eachcontract between the parties since 1947, and sincethat time there have been no work stoppages by theemployees covered thereunder. In the negotiation ofthe 1970-73 contract, the Employer sought to deletethat provision, but it was retained in the new con-tract as the result of an arbitration decision by a neu-tral person pursuant to that very arbitration clause.The Employer again opposed its inclusion during the1973 negotiations and the Respondent Union againinsistedto impasse upon its inclusion but seeks sub-mission of the issue to arbitrationas itdid in 1970.All other provisions of the new contract have beenagreed upon. It is thissituationwhich is the subjectof this case.The principal ground for finding a violation ap-pears to be that because thequid pro quofor the inter-est arbitration clause is the waiver of the employees'right to bring economic pressure against the Employ-er by strike action, and, because public policy frownsupon any undue interference with the right to strike,necessarily the interest arbitration clause itself isagainst public policy. But this syllogism is not valid.For public policy also favors voluntary resolution ofdisputes and the elimination of economic warfarewhichinterfereswith the free flow of commerce; theinterference with the right to strike which is unlawfulor against public policy is that which is imposed byone party or by the Government upon another partyto a dispute, not a bilateralagreementupon mutualundertakings which result from the give and take ofcollective bargaining. Similarly, the freedom of col-lective bargaining from outside interference or super-vision refers to that imposed upon, not what isagreed to by, the parties.20 Therefore, even if the in-stant clause could not be insisted upon to impasse ininitial bargaining,assumingarguendothat it is a non-mandatory subject,21 I see nothing improper in oneparty's seeking,by peacefulmeans, to require adher-ence by the other to the provisions which were volun-tarily and freely undertaken in the first instance (andhere were similarly continued in effect for manyyears until 1970).Iam well aware of the holding of the U. S. Su-preme Court inAllied Chemical and Alkali Workers ofAmerica, Local Union No. 1 v. Pittsburgh Plate GlassCo.,Chemical Division,22that unilateral modificationof a contract term relating to a nonmandatory sub-ject does not violate Section 8(a)(5). However, the20 Our finding there is no violation would in no sense impose the disputedclause on the parties or pass upon the merits of including or excluding it.21However,for the reasons set forth later in this opinion,Iam persuadedthat thisis a mandatory subject of bargaining.22 404 U S 157 (1971).273Supreme Court specifically noted 23 that in that casethere was no indication whether the collective-bar-gaining agreement provided for arbitration thatwould have been applicable to the dispute there in-volved and expressed no opinion on the relevance ofsuch a provision to the question decided. In the in-stant case there is, indeed, a provision for arbitration,and hence it cannot be said that the holding ofChemical Workers v. Pittsburgh Plate Glassis clearlyor necessarily dispositive and controlling of the issuenow before us. Furthermore, a holding that becauseof that decision the Board must find a violation inthe instant case leads to the anomalous situation ofthe Board's finding no violation where a party refus-es to adhere to an agreed-upon term of a contractand thereby disrupts (at least to some extent) the re-lationship between the parties,24 by not finding illegalthe conduct of a party who seeks to secure adherenceto an agreement for peaceful resolution by interestarbitration and thus to maintain the status quo. Thisis a strange situation, indeed, especially in light of thestated purposes and policies of the Act this Boardadministers.It has clearly been held that an interest arbitrationclause is not unlawful 25 and the right to strike is not27At In 38,infra24 See alsoUnited PaperworkersInternationalUnion, AFL-CIO, et al(Westab-Kalamazoo DivisionMead Corporation),216 NLRBNo. 80(1975),inwhich the panelmajority (MemberKennedydissenting)dismissed thecomplaint alleging violation of Sec 8(b)(3) bythe union's insistence to im-passe upon continued bargaining re a pension plan on the historical multi-plant unit basis but statedthat the employer's adamant insistence uponchanging to single-plant units for bargaining as to pensions would not beviolative of Sec.8(a)(5)Similarly, inNewspaper Production Company,205NLRB 738 (1973),the Boardmajority (Member Fanning dissenting) foundno violationof Sec.8(a)(3) bythe union's insistence to impasse upon theexpansion of the contractunit by the addition of historicallyexcluded indi-viduals, it was also found that the union's strike to secure expansion of theunit was protectedconcerted activity.Neither of these decisions refers to thefact that at has long been held that once the contract unit has been estab-lished (whether by the Board or by agreement of the parties)any change ofdefinition constitutesa nonmandatorysubject of bargaining(Charles J. Mor-ris, ed.,"The DevelopingLabor Law," pp 426-428 (ABA, 1971),and casescited therein),and both of these majority holdings constitute decisions thatinsistence to impasseupon a nonmandatory subject ofbargaining is notviolativeof the Act.While I do not intendherebyto indicate my view as tothe validityor invalidityof these decisions,Icite them for the interestingfact that three of my colleagues have so held at some time in the past.25Aikens vAbel,373 FSupp.425 (D C. Pa , 1974),inwhich the courtrejected the contention that a labor organization violated its duty of fairrepresentation by waiving the right to strike in return for an interest arbitra-tion clause without having submitted the matter to the members for priorapproval.The courtstated,in this connection(at 437).If the unspoken promise behind their thinking is that a union's legallyrecognized right to strike is so important,so hard-won, that no one, noteven the union's representative leadership nor even,presumably, themembership themselves,can give it up, this Court disagrees. In anysystem of self-government,in theory and in practice,even the mostprecious-rights may be waived,always assuming that the system's es-tablished procedures for making such a decision are followed.The emotion-laden term,right to strike,inevitably recalls the bloodyand bitter historical struggle forparitythat was waged by union mem-bers against the steel companies.No one, and especially no one withroots in the Pittsburgh area, belittles the importance of the right toContinued 274DECISIONSOF NATIONALLABOR RELATIONS BOARDimmutable 26 In fact, I am somewhat puzzled by theemphasis placed 27 upon strike and lockoutas essen-tial aspects of collective bargaining under the Act.28 Icertainly agree that in appropriate circumstancesthey are legitimate and often necessary economicweapons, and it is true that the Supreme Court hason various occasions commented, in effect, that finalresort to such weapons is "part and parcel of thesystem" of collective bargaining contemplated by theAct.29But it is onething to recognize that the strikeand lockout are not forbidden, but something elseagain to imply that the Act regards them as the mostdesirableways of resolving economic disputes.30They are, as indicated, at best a last resort"' and oneof the principal aims of the Act is to avoid, if possi-ble, recourse to economic warfare. As the court saidin the language ofAikens v. Abel,quoted in footnote25, supra,no one belittles the importance of the rightto strike, but even the most precious rights may bewaived in proper circumstances and "it is symbolicof the changes wrought by time that this dispute[was] being resolved by means of civilized debate in acourt of law, rather than by recourse to the violenceand recrimination which characterized labor rela-tions in the recent past." Similarly, the RespondentUnion in this case seeks to resolve disputes by peace-fulmeans rather than by possibly explosive condi-tions.strike,brave mendied towin it.No onediscounts their sacrifice But itis symbolicof the changeswrought bytime that this dispute is beingresolved by means of civilized debate ina court oflaw, rather than byrecourse to the violence and recrimination which characterized laborrelations in the recent pastAnd seeWinston-Salem Printing Pressmenand Assistants' Union No 318 vPiedmontPublishingCompany ofWinston-Salem,393 F 2d 221 (C.A 4.1968), citedby the AdministrativeLaw Judge as standing for enforceabilityof such a clause.16 Aikensv. Abel, supra27 Although only Member Jenkins discusses this aspect,the other mem-bers of the majority have subscribed to the same rationaleby virtueof theiradoption of the Administrative Law Judge'sDecision,which in turn incor-porates the rationale of Administrative Law Judge Feldesman inMechanicalContractors Associationof Newburgh,202 NLRB1 (1973), especiallythe lastseven paragraphs of the Administrative Law Judge's discussion in that case281 note also that the effect of my colleagues'holding is to inhibit, notenhance, the veryright theypurport to protect29 E.g.,N.L.R.B. v.InsuranceAgents'InternationalUnion, AFL-CIO,361U S. 477,489 (1960),AmericanShip Building Co v N L R B,380 U.S. 300,317 (1965).30 No doubt, a strike or lockout could have a successful outcome andresult in a mutually satisfactory, freelyentered into agreement.But, unlesswe are to be highly unrealistic,we should also recognize that frequentlysuch economic pressure results not in any return to meaningfulcollectivebargaining but rather in the complete capitulation of one of the parties orperhaps on rarer occasions in an almost interminable state of economicwarfare of no apparent benefit in either the short or long run to anyone anddisruptive of the economy of the country. Consequently, the concept thatstrike and lockout are the only desirable pathway-at least after impasse-tomeaningful free collective bargaining seems to me to be rather naive.Surely it is a wholly inadequate basis on which to conclude that the role ofinterest arbitration is to be rejected on the ground it would preclude suchbargaining.3AmericanShip Building Co v N LR B, supraThe Supreme Court has stated that the Act,through Section 8(d), is "designed to regulate modifi-cations [of contracts] . . . so as to facilitate agree-ment in place of economic warfare . . . [and] 'with-out interrupting the flow of commerce or theproduction of goods.' " 32 The Supreme Court hasalso recognized (albeit in a context of grievance, notinterest, arbitration) the "preference of national la-bor policy for abritration as a substitute for tests ofstrength." 33 Significantly, Section 201 of the Actstates the national policy as "settlement of issues .. .through collective bargaining . . . by making avail-able . . . governmental facilities for . . .voluntaryarbitrationto aid and encourage employers and therepresentatives of their employees toreachand main-tain agreements.... " (Emphasis supplied.) AndTitle II of the Act, of which Section 201 is a part, isfarmore concerned with disputes over contractualterms and conditions of employment than grievancematters, and thus interest arbitration, being one ofthe few types of agreements designed to deal withdisputes over terms, surely falls within the languageof Section 201. Clearly, then, there is no room for theview that the Act in some circumstances looks fabor-ably on economic conflict as so desirable a means offurthering the ends of collective bargaining that itoverrides any attempts to pursue peaceful methodsof resolutions or that interest arbitration where vol-untarily agreed to by the parties is contrary to publicpolicy 34Itisimplied, however, that interest arbitrationsomehow improperly restricts the bargaining authori-ty of the recognized bargaining agents by leaving32Chemical Workers v Pittsburgh Plate Glass Co, supraat 187.33E g.JohnWiley &Sons v Livingston,376 U.S 543, 459 (1961);UnitedSteelworkersof America v. Warrior & Gulf Navigation Co,363 U.S. 574, 578(1960).34Winston-Salem Printing Pressmen v Piedmont PublishingCo, supra,Builders Associationof Kansas City v Greater Kansas City Laborers,326 F.2d867 (C.A. 8), cert. denied377 U S 917 (1964),Division No892,Amalgamat-ed Associationof Street,Electric Railway and Motor Coach Employees ofAmerica v.M. K & 0 TransitLines,Inc.,210 F.Supp 351(D.C. Okla,1962), reversed on other grounds 319 F.2d 488(C.A 10, 1963),cert.denied375 U.S. 944(1963),Seltzer & Co v. Livingston,253 FSupp.509 (D.C.N.Y.1966). affd. 361 F.2d 218 (C.A. 2, 1966),NashvilleNewspaperPrintingPressmen'sUnion,Local 50 v NewspaperPrintingCorporation,88 LRRM2219, 74 LC ¶10.279 (D.C. Tenn , 1974). Thesecases all hold that interestarbitration comes within the nationalpolicyfavoring arbitration of labor-management disputes All reject the contrary rationale ofBoston PrintingPressmen's UnionvPotterPress,141 F.Supp 553 (DC Mass., 1956), affd.241 F.2d 787 (C.A.1, 1957), andAustinMailers UnionNo. 136 v Newspa-pers, Inc,226 F Supp. 600 (D.C. Tex., 1963), affd 329 F.2d 312 (C A. 5,1964). on the grounds these cases are inconsistent with the SupremeCourt'sdecisions emphasizing the nationalpolicyfavoring arbitration of labor-management disputes See, e g, cases citedin fn 33, above.See alsoBlake ConstructionCompany, Inc v Laborers' International Unionof North America, AFL-CIO,511 F.2d 324 (C.A D.C., 1975),where thecourt refers to the fact the SupremeCourthas "emphasized the importanceof maintaining industrial stability and recognized the significantcontribu-tion of arbitration to preservation of peaceful labor management relations"and "has stressed these values in the Steelworkers Trilogy, reiterating thewholesome federalpolicypromoting enforcement of dispute-settlement pro-cedures fashioned by the parties."(Blake,supra at 326-327 ) COLUMBUS PRINTINGPRESSMENUNION NO. 252mandatory bargaining to arbitration and that it isbasically at variance with the collective-bargainingpolicies of the Act. The rationale appears to be thatinterest arbitration, by precluding bargaining of theparties themselves as to the final resolution of disput-ed matters on which impasse has been reached, im-properly substitutes so-called quasi-legislative actionby an impartial individual for arm's length dealingsbetween the parties.35 But, as noted above, there isnothing inherently useful about this when it resultsfrom the voluntary agreement of the parties. The in-dividuals drafting such clauses surely are capable ofadopting language which permits unilateral determi-nation on whether to retain the same provision inlater contracts,36 and if the parties have agreed uponinterestarbitrationwithout qualification there isnothing inherently improper in seeking to secureadherence thereto. Nor am I impressed by the argu-ment that the parties may be "locked into" such anagreement. For I do not propose to rule on the needto continue such a clause in existence 37 or find thatthe failure to submit the matter to arbitration pur-suant thereto is itself violative of the Act.38 Rather Ifind only that the insistence to impasse upon inclu-sion of a clause providing for such submission is notunlawful. In any event, there is no reason to assumethat every arbitrator will conclude that the interestarbitration provisions should be retained, or eventhat the same arbitrator will adopt the identical vieweach time the issue is raised; there are many reasonswhy an arbitrator would find merit in a contentionopposing its continuation.All of the above discussion assumes thatinterestarbitration is a nonmandatory subject of bargaining.But as indicated previously, I would find that it iswithin the definition of a mandatory subject of bar-gaining, i.e., any issue which settles an aspect of therelationship between the employer and employees39concerningwages,hours,working conditions, orother terms or conditions of employment. That aninterest arbitration provision does so is beyond dis-pute. For by its very nature it provides a peacefuljudicial-type procedure in place of economic warfareas a meansof settling any such aspect of the employ-ment relationship upon which there may be dis-agreement. Its provision for the continuing effective-ness of established contract terms throughout thenegotiation period for renewal thereof and the assur-ance of continued employment to workers and unin-terrupted production to the employer are the veryessence ofthe bargaining relationship and the protec-tion of employer-employee interests. The fact that, asthe Administrative Law Judge concluded, this provi-sionmay have no immediately measurable impactupon the welfare of unit employees is irrelevant; this275isnot and never has been a measure of whether asubject is one upon which the parties are compelledto bargain. Thus, a cost-of-living escalator clauseprotects employees against future economic contin-gencies which may never arise. Similarly, a pensionagreement may not always provide unit employeeswith tangible benefits which they will surely realize.Yet no one today would agree that either a cost-of-living escalator provision or a pension plan is not amandatory subject.What both of them provide theunit employees is a sense of security concerning in-come, and this is certainly equally true of the interestarbitration provision. Nor does a management rightsclause relate to immediate and known matters whichwill surely arise, but this, too, is a mandatory subject.Thus, it seems to me that interest arbitration is un-ambiguously a term or condition of employment,being, as it is, a protection against interruption offuture continued job security and earnings capacityand furthering the peaceful resolution of possible dis-putes over contract terms dealing specifically withwages, hours, and working conditions.In sum, I would find that interest arbitration is amandatory subject upon which a party may insist toimpasse. But even if it is not, I would find that Re-spondent Union did not violate Section 8(b)(3) byinsistingthat the terms of its latest contract be ad-hered to, and that resort to arbitration be had to de-termine whether to retain the clause in the new con-tract.It ismy considered opinion that interestarbitration does not conflict with the policies of theAct where initially agreed to freely by the parties butthat, rather, it is a method of resolution of disputesfavored by the Act and furthers the basic statutorygoal of industrial peace. I would dismiss the com-plaint in its entirety.35To the extent that the arbitration procedure provides for presentationof opposing viewpoints and a weighing of their merits, I prefer toview it asquasi-judicial rather than quasi-legislative.I find it unnecessary to consider or pass upon the applicability ofCollyerInsulated Wire,192 NLRB 837 (1971), to the facts of this case and hence donot hereby intend toindicatemy views with respect to that decision.36 See,e.g.,Aikens v. Abel, supra,in which the parties agreed that eitherside was free to revertto the old approach if they foundthemselves dissatis-fied withany aspect of the Experimental Negotating Agreement.37 Such a findingwould exceed theBoard's authorityH K. Porter Com-pany, Company, Inc, Disston Division-Danville Works v. N L R.B.,397 U.S.99(1970)3It is well settled that Congress did not intend every breach of a collec-tive-bargaining agreementto be, per se, an unfair laborpractice See, e.g,N L R B vLosAmgeles-Yuma Freight Lines,446 F.2d 210, 214 (C.A. 9,1971)39Chemical Workers v Pittsburgh Plate Glass Co, supraat 178. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJERRY B. STONE, Administrative Law Judge: This pro-ceeding, under Section 10(b) of the National Labor Rela-tions Act, as amended,was heard pursuant to due noticeon May 20, 1974, at Columbus, Georgia.The charge was filed on February 20, 1974. The com-plaint was issued onApril 4, 1974. Theissue presented iswhether the Respondent Union violated Section 8(b)(3) ofthe Act by insisting (to a point of impasse) that a contractinclude an arbitration clause relating to the arbitration offuture contract negotiation dispute issues-including a dis-pute as to whether said arbitration clause would be includ-ed in such contract.All parties were afforded full opportunity to participatein the proceeding, and all parties filed briefs which havebeen considered.Upon the entire record in the case and from my observa-tion of witnesses,Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe facts are based on the pleadings and admissionstherein.The R. W. Page Corporation, the Company, is, and hasbeen at all times material herein, a corporation with anoffice and place of business located at Columbus, Georgia,where it is engaged in the printing and sale of two dailynewspapers. The Company, during the calendar year of1973, which period is representative of all times materialherein,subscribed to the Associated Press,an interstatenews service,and had a gross volume of business in excessof $200,000. The Company, also during the same period oftime,purchased and received goods and services valued inexcess of $50,000 directly from points located outside theState of Georgia.As conceded by the Respondent and based on the fore-going, it is concluded and found that the R. W. Page Cor-poration is, and has been at all times material herein, en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.11.THE RESPONDENT,THE LABOR ORGANIZATION INVOLVEDThe factsare basedon thepleadings and admissionstherein.The ColumbusPrinting Pressmen&Assistants'Union No. 252, Subordinate to IP & GCU,the Respon-dent,is, and has been at all times material herein,a labororganizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Preliminary FindingsThe facts are based on the pleadings and admissionstherein.The AppropriateBargainingUnit and HistoryAll journeymen,pressmenand apprentice (or assistants)pressmen employed in the pressroom of The R. W. PageCorporation, but excluding all other employees, all janitorsand mechanical superintendents,office clericals,guardsand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act.At all times material since on or about 1947, Respondentand the Company have been parties to successive, writtencollective-bargaining agreements covering the employeesin the unit described above, the last of which had an expi-ration date of August 31, 1973.1The parties have had in their collective-bargaining agree-ments,during the period of time from 1947 to August 31,1973, an arbitration clause identical to the arbitrationclause in issue inthis proceeding. Such clauseis as follows:It is agreed between the publisher and the ColumbusUnion that all disputes regarding a new contract andscale to become effective at the expiration of this con-tract, which cannot be settled by negotiations, shall bedetermined by arbitration as hereinafter provided inArticle 16 hereof; and this contract shall remain inforce until all disputes are settled by negotiation orarbitration, provided that the party requesting arbitra-tion take all necessary steps to have the arbitrationboard formed within thirty (30) days of the date of therequest ofeither partyin accordancewith the provi-sions hereinafter provided.During the period of time, 1947 to date, there have beenno work stoppages by the employees (of the R. W. PageCorporation) represented by the Respondent Union.With respect to the collective-bargaining agreement, re-ferred to above, expiring on August 31, 1973, the facts re-veal that the parties engaged in collective bargaining andagreed upon all terms of a contract excepting the inclusionor exclusion of the arbitration clause therein. Said disputewas referred to an arbitration board for determination pur-suant to the existing arbitration clause.By agreement,thereafter, the parties agreed that one named member ofthe Board could render the arbitration decision. Thereaf-ter, said arbitrator,2 on March 22, 1972, rendered his arbi-tration decision to the effect that the arbitration clause, asit had been in prior contracts, be in the contract which waseffective from September 1, 1970, to August 31, 1973.In addition to the referred to arbitrationclause(set forthin the September 1, 1970, to August 31, 1973, contract asart.One,sec. 2),the collective-bargaining agreement con-tained sections relating to grievances and arbitration and isattached hereto as "Appendix B."Some contracts may have been entered into at a date later than theexpiration of the preceding contracts. If so, such contracts were agreed to beretroactive to the expiration date of the old contract2 Said arbitrator was not a member of management or of the Union.Thus, said arbitration was by a neutral person COLUMBUS PRINTINGPRESSMENUNION NO. 252277B. Bargaining-1973On June 27,1973, the Respondent by letter,requestedThe R.W. Page Corporation to bargain with respect to theterms of a new collective-bargaining agreement to succeedthe September 1, 1970-August 31, 1973,agreement. TheRespondent proposed the existing collective-bargainingagreement but with certain additional proposals orchanges.The Respondent's proposal constituted a proposalthat the existing arbitration clause(art.One, sec. 2) contin-ue to be in the new collective-bargaining agreement. TheR.W. Page Corporation,by letter,on July 23,1973, sub-mitted to the Respondent counterproposals for a new con-tract and proposed elimination from the new contract ofthe existing arbitration clause(art.One,sec. 2).Itmay besaid that The R.W. Page Corporation proposals used theexisting contract as a basic proposal modified by proposedchanges and the elimination of the arbitration clause.Thereafter the parties engaged in a number of collective-bargaining sessions.The positions of the parties were con-sistent with respect to the arbitration clause issue. The Em-ployer insisted that such clause not be in the contract to beagreed upon.The Respondent insisted that any contractagreed upon had to have such arbitration clause.Statements at such sessions(between July 23 and Octo-ber 29, 1973) byRespondent's representatives as to the factthat the arbitration clause had to be in any new contract,and as to why the Respondent needed such clause, arerevealed by the following credited excerpts from Bruni'stestimony.Q.What were some of their stated reasons for in-sisting that it remain?A. Gosh,they were numerous, but I can rememberMr. Morris saying that as long as I'm in the Pressroomworking here that will never be removed from the con-tract.He even stated that you could not buy it out ofthe contract,we won't give it to you and we won't sellit to you,and at one time,he even used a figure of"you couldn'tbuy it for a million dollars."Now Mr.Larry Smith,on many occasions during these negotia-tions,said that it had to stay in, that it had been arbi-trated three years prior to that, it was in the contractand that the Union felt very strong that it remain in.Now, we even, at some point in the negotiations,which I would say probably in August-were to strike the paper,that they knew they could notwin the strike-because of the small unit and that theyhad no other Unions to support them in a walk-out ofany kind and that they needed this new contract arbi-tration in there to continue contracts with the R. W.Page Corporation.As of the end of an October29, 1973,bargaining session,the parties were in disagreement as to a new contract as to(1) the inclusion or exclusion of the referred to arbitrationclause, (2) the amount of money(apparently wages), and(3) the Union's request for an extra man concerning thecolor"hump."The Employer,at the end of the negotiatingsession on October 29,1973, asked the Respondent Unionto have a vote of the membership with respect to theEmployer's proposals.Thereafter, on October 30, 1973,the Respondent advisedthe Employer that the union membership had turned downthe Employer's offer of October 29,1973, that the reasonswere the lack of any new contract arbitration clause andthe lack of more "manning"when excess color was on thecolor hump.Thereafter the parties held a negotiating session on No-vember 19,1973.What occurred is revealed by the follow-ing stipulations excerpted from the record:MR. STYLES:Okay.General Counsel would offer tostipulate that a meeting was held between the partieson November19, 1973,and that this meeting-the dis-cussion centered around these two issues which werethe excess color on the color hump and the new con-tract arbitration clause,and as a result of this theCompany agreedto add more money on the secondand third year of theproposedcontract in return forthe Union backing off on the excess color man on thehump.MR. MCLELLAN:We so stipulate.JUDGE STONE: All right,Mr. Wolfe?MR. WOLFE:The ChargingParty will so stipulate.JUDGE STONE:All right. Go ahead.MR. STYLES:As a result of this,on November 19,1973of thismeeting, the Companyagain requestedthe Union to take this to a membership meeting tovote on whetherthey wouldaccept this and thatRespondent's representative,Smith,stated at thismeeting thatthey wouldhave a vote of their memberson the Company offer,but that we personally could*not recommendapproval ofthe new contract if a newA. Okay.Well, I can recall Mr. Smith saying thatthisby leavingnew contract arbitration in the contractthis is our guarantee of continuing contracts with theR.W. Page Corporation in Columbus,Georgia. I'mtrying to recall any otherremarks in this area.Q. Did he saythat last one on more than one occa-sion?A. Oh, yes,itwas repeated.contract arbitration clause was not included in it.MR. MCLELLAN:So stipulate.JUDGE STONE:How aboutyou, Mr.Wolfe?MR. WOLFE:Charging Party will so stipulate.The parties further stipulated that the following occurredon November21, 1973,as is revealed by a stipulation ex-cerpted from the record:MR. STYLES:Yes,sir.That on orabout November—**21, 1973,Respondent's representative,Red Morris,A.Well, the only other thing that was brought up atone time and probably at that time, was that theUnion in Columbus was a small Union,that if theyyou have his real name,Johnson C.,calledMichaelBruni of the Charging Party, the Charging Party's rep-resentative,and advised in words to the effect,that ifthe Company would leave the new contract arbitra- 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion clause in the contract that the Union had voted toaccept theCompany'soffer of November19, 1973,and would like to have a meeting to finalize and thenthe Union would sign a new contract.On November23, 1973,the Employer sent the followingletter to the Respondent:November23, 1973Mr. Johnson C. MorrisSecretary-TreasurerColumbus Printing Pressmen& Assistants'Union - Local 252Post Office Box 572Phenix City,Alabama 36867Dear Mr. Morris:Regarding your telephone conversation withMike Bruni of Wednesday,November21, 1973, wewant to make certain we have a complete under-standing what we have agreed upon in the new con-tract negotiations.The new contract will contain all the provisionsof the contract which expired August 31, 1973, ex-cept as follows:ArticleOne, Section 1. The dates will be changedto September1, 1973, to andinclusive of August 31,1976.Article Three,Section 5,shall be changed as fol-lows:(a) ....assistant foreman shall be paid not lessthan fifty(50) cents per hour above the journeymanscale.(b) ....man(or Journeyman)in charge, whenso engaged,shall be paid not less thanfifty (50)cents per straight time hour, above the journeymanscale.(c) Journeymen:Effective September1,1973,shall be paid$4.55 per hour, day and $4.69 per hournight.Effective September 1, 1974, shall be paid$4.78 per hour,day and $4.92 per night.EffectiveSeptember1, 1975, shall bepaid $5.00 per hour, dayand $5.14 per hour night.Article Six,Section 17. (c), shall be changed to 10years on January1, 1974.UnderMisc. Provisions and Additionsto Crew. Anew section will be added providing that one (1)additional journeyman shall be added to the crewwhen both folders are in operation.A new clause will be added providing that neitherthe company nor the union shall discriminate in em-ployment because of race,religion,color,sex, age ornation origin.It is understood that the union insists, as a condi-tion for entering into a new contract, that it mustcontain a"new contract arbitration clause" equiva-lent to that contained in Article One, Section 2, ofthe contract which expired August 31,1973, andthat the company is unwilling to accept the inclu-sion of such a clause.If this is in accordance with your understanding,please so indicate by signing and returning the en-closed copy of this letter.Yours very truly,Glenn VaughnGeneral ManagerbdThe above correctly sets forthour understanding.November, 1973.Johnson C.MorrisSecretary-TreasurerOn November24, 1973, the Respondent sent the follow-ing letter to the Employer:November24, 1973Mr. Glenn VaughnGeneral ManagerLedger-EnquirerP. O. Box 711Columbus,Georgia 31902DearMr. Vaughn:This will acknowledge receipt ofyour letter of No-vember 23,1973 regarding proposed changes in theagreement between The R. W. Page Corporationand Columbus Printing Pressmen&Assistants'Union,Local 252.Local 252doesnotapprove the proposed changesunless the Company agrees the "New contract arbi-tration clause"shall remain in the contract.With best wishes and kind regards, I amVery truly/s/ Johnson C. ManirSecretary-Treasurerc/c M. A. BruniOn December11, 1973, the Employersent a letter to theRespondent. In said letter, the Employerset forth its con-tention that the parties were in agreement on all terms ex-cepting the"arbitration"clause, that such"arbitration"clause concerned a nonmandatory and permissive subjectof bargaining, that theRespondent could not persist in de-manding such a clause as an ultimatum,that the law wouldrequire the Respondent to withdraw its proposal for a"new contract arbitration clause"and execute the contractto which the parties have otherwise agreed.The Employer'sletter indicated that the agreement of the parties had beenexecuted and datedby the Employer,and that it was sub-mitting the same to theUnion forexecution.C. Events of February 1974On February 13, 1974,the RespondentUnion, by letter,requested a meeting of the joint standing committee for thepurpose of moving toward a settlement (as to a new con-tract to be agreed upon).On February 20, 1974, the Employerfiled the unfair la-bor practice charges involved in this case.On February 22, 1974, the Union, by LarrySmith, sentthe Employera letter.The Employer's February 26, 1974, COLUMBUS PRINTINGPRESSMENUNION NO. 252reply indicatesin effectthat the letterwas similarin natureto the February 13, 1974, letter.On February 26, 1974, the Employer, by letter, advisedthe Respondent (in reply to a letter from the Respondent,dated February 22, 1974, apparently in the same vein asthe February 13, 1974, letter) that the Employer's positionwas that there was no basis to form or convene the pointstanding committee, that the parties had a binding agree-ment which the Union refused to recognize and execute,that the terminal arbitration language was inoperative, andthat the Employer would not release the Union from itsagreementand begin anew.D. Events of March 1974On March 5, 1974, the Respondent Union, by letter tothe Employer, requested that the dispute as to a new con-tract be referred to arbitration as providedin article sixteenof the agreement. In said letter, the Respondent Unionnamed its designated representatives for the arbitrationpanel.Apparently onMarch 2, 1974, the RespondentUnion mailed a list of four named persons to be consideredas arbitrators for such proposed arbitration. Thereafter, onMarch 10, 1974, Respondent Union, by letter to the Em-ployer, referred to such prior communication, reiteratedthe names of such persons proposed for consideration asarbitrators, and added one more person to such list. OnMarch 10, 1974, Respondent Union, by letter to the Em-ployer, set forth ineffect itscontractual provision conten-tions for arbitration consideration.On March 19, 1974, the Employer, by letter to the Re-spondent Union, set forth its contention that the partieshad reached an agreement and that there was nothing toarbitrate, that the only dispute concerned article One, sec-tion 2 of the old contract, that such provision was illegal,unenforceable, inappropriate, and inoperative under con-trolling law. In said letter, the Employer described theUnion's position in the Union's letter of March 10, 1974, ineffect as being thatall agreementswere null and void andthat either party was free to present to the arbitrator anyproposed contract language it deemed desirable and appro-priate.E. ImpasseIn summary, considering all of the foregoing, I concludeand find that the Respondent insisted to the point of im-passe (with such impasse commencing on November 19,1973), that the Company agree to include in the collective-bargaining agreement (being negotiated for) a clause asfollows:It is agreed between the publisher and the ColumbusUnion that all disputes regarding a new contract andscale to become effective at the expiration of this con-tract, which cannot be settled by negotiations, shall bedetermined by arbitration as hereinafter provided inArticle 16 hereof; and this contractshall remain inforce until all disputes are settled by negotiation orarbitration, provided that the party requesting arbitra-279tion take all necessary steps to have the arbitrationboard formed within thirty (30) days of the date of therequest of either party in accordance with the provi-sionshereinafter provided.Summarized, such clause provided that the parties wouldarbitrate any dispute regarding a new contract (such con-tract being the contract to be negotiated for after the expi-ration of the contract currently being negotiated for) whichcould not be settled by negotiation. By insisting upon suchclause, the Respondent in effect was insisting that the Em-ployer agree that a future contract be arrived at by negotia-tion if possible, but if not, by arbitration, and that thequestion of the inclusion of an arbitration clause in suchfuture contract be itself a possible subject of such arbitra-tion.F. ContentionsThe General Counsel and the Charging Party contendthat the insistence by the Respondent, to a point of im-passe, for the inclusion of the arbitration clause, describedabove, constituted conduct violative of Section 8(b)(3) ofthe Act because such clause constituted a nonmandatorysubject of bargaining.The Respondent contends that there is no precedencefor determining that such clause is a nonmandatory subjectof bargaining, that the General Counsel committed errorby not deferring this case to arbitration, that the Boardshould honor a 1972 arbitration award wherebyan identi-cal clause was arbitrated into the expired 1970=73 contract,that Respondent did not insist upon said clause as a condi-tion of continuing bargaining, but was merely insistingupon arbitration of such clause as a matter of contractright.G. ConclusionsI.The arbitration clause involved in this proceeding,and set out in detail above, does not come within the classi-fication of a mandatory subject of bargaining. It does notpertain to setting terms of wages, hours, or other condi-tions of employment in the contract being negotiated. Itdoes not vitally affect the terms of wages, hours, or otherconditions of employment in the contract being negotiated.Rather, it injects into the negotiations for a current con-tractmatter which does not concern itself with the termsand conditions of employment of the employees during theperiod of such contract. Such procedure changes the meth-od for arriving at contract terms, after a dispute in collec-tive bargaining, from one of collective bargaining to one ofarbitration.As a result, arbitrated terms of a contractwould not constitute a mutual agreement of such terms buta compelled arbitrated requirement.Section 8(d) of the Act defines collective bargaining asfollows: "For the purposes of this section, to bargain col-lectively is the performance of the mutual obligation of theemployer and the representative of the employees to meetat reasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employ-ment, or the negotiation of an agreement or any question 280DECISIONSOF NATIONALLABOR RELATIONS BOARDarising thereunder, and the execution of a written contractincorporating any agreement reached if requested by eitherparty, but such obligation does not compel either party toagree to a proposal or require the making of a concessionThe Supreme Court of the United States essentially sum-marized the guidelines for the determination of mandatoryor nonmandatory subjects of bargaining inChemicalWorkers v. Pittsburgh Glass,404 U.S. 157, 178, 179. Thusthe Supreme Court set forth:Section 8(d) of the Act, of course, does not immutablyfix a list of subjects for mandatory bargaining. See,e.g.,Fibreboard Corp. v. N.L.R.B., supra,at 220-221(Steward,J.,Concurring);RichfieldOilCorp.v.N.L.R.B.,97 U.S. app. D. C. 383, 389-390, 231 F.2d717, 723-724 (1956). But it does establish a limitationagainst which proposed topics must be measured. Ingeneral terms, the limitation includes only issues thatsettle an aspect of the relationship between the em-ployer and employees. See, e.g.,N.L.R.B. v. Borg-Warner Corp.,356 U.S. 342 (1958). Although normallymatters involving individuals outside the employmentrelationship do not fall within that category, they arenot wholly excluded. InTeamsters Union v. Oliver,358U.S. 285 (1959), for example, an agreement had beennegotiated in the trucking industry, establishing aminimum rental that carriers would pay to truck own-ers who drove their own vehicles in the carriers' ser-vice in place of the latter's employees. Without de-termining whether the owner-drivers were themselves"employees," we held that the minimum rental was amandatory subject of bargaining, and hence immunefrom state antitrust laws, because the term "was integ-ral to the establishment of a stable wage structure forclearly covered employee-drivers."United States v.Drum,368 U.S. 370, 382-383, n. 26 (1962).18Similarly, inFibreboard Corp. v. N.L.R.B., supra,at215, we held that "the type of `contracting out' in-volved in this case-the replacement of employees inthe existing bargaining unit with those of an indepen-dent contractor to do the saame work under similarconditions of employment-is a statutory subject ofcollective bargaining...." As we said there,id.,at213, "the work of the employees in the bargaining unitwas let out piecemeal inOliver,whereas here the workoftheentireunithasbeen contracted out.""Specifically, we noted inOliver,358 U.S., at 294: "[The collec-tive-bargammg agreement constitutes] . . . a direct frontal attackupon a problem thought to threaten the maintenance of the basicwage structure established by thecontract The inadequacy of arental which means that the owner makes up his excess costs from hisdriver's wages not only clearly bears a close relation to labor's effortsto improve working conditions but is in fact of vital concern to thecamer's employed drivers; an inadequate rental might mean the pro-gressive curtailment of jobs through withdrawal of more and morecamer-owned vehicles from service."Ihave found no Board or court cases holding that "in-terest-arbitration," 3 the type of clause involved in the is-Relating toarbitrationclausesproviding in effect thatat the terminationof the existingcontract the parties will abritrate the terms of a new contractsues herein, is a mandatory subject of bargaining. Thereare Board and court cases which hold in effect that "griev-ance-arbitration" is a mandatory subject of bargaining."Grievance-arbitration" and "interest-arbitration" may besaid to be similar to the extent that both have the terminol-ogy of arbitration therein and both relate to the arbitrationof disputes. Unlike "interest-arbitration," grievance-arbi-tration, of the type found to be a mandatory subject, re-lates to the arbitration of disputes concerning terms andconditions of employment under an existing contract. Thearbitration is essentially a procedure to determine who isright or wrong in their interpretation of the existing con-tract.The "grievance-arbitration" clause, providing ameans for resolution of disputes in areas defined, andtherefore narrowed, by the contract, gives realistic meaningto rights and responsibilities. Similar to a coat of paint ona house, the addition of color to a liquid, the "grievance-arbitration" clause is an integral part of the terms and con-ditions of employment of the contract. It is thus a manda-tory subject of bargaining within the guidelines set forth bythe Supreme Court.On the other hand, as set forth above, "interest-arbitra-tion" clauses of the type in issue in this case do not regulatethe terms and conditions of employment of the employeesin the contract being negotiated, do not vitally affect suchterms and conditions of employment, and are not an integ-ral part of such terms and conditions of employment."[W]hile not determinative, it is appropriate to look toindustrial bargaining practice in appraising the propriety ofincluding a particular subject within the scope of mandato-rybargaining."FibreboardPaperProductsCorp.v.N.L.R.B.,379 U.S. 203 (1964). In the instant case, the evi-dence reveals that the International Union, of which theRespondent is a constituent part, has had contracts withvarious employees in the same industry as the Employerherein for many years .4 and that such contracts have con-tained clauses similar to the arbitration (interest) clauseinvolved herein. It should be noted, however, that the pres-ence in a collective-bargaining contract of a "permissive"subject of bargaining does not transform such subject intoa "mandatory subject of bargaining."Chemical Workers v.Pittsburgh Glass,404 U.S. 157, 187. Thus, the evaluation ofindustrial practice with respect to its meaning as to wheth-er a subject of bargaining is mandatory or not appears torelate to issues such as practice of "subcontracting" and tosuch matter as vitally affects or constitutes an integral partof terms and conditions of employees.5In sum, I am not persuaded that the industrial practiceof having similar clauses adds such meaning with respectto the terms and conditions of employment of employeesas to make a similar clause itself a term and condition ofemployment. Rather, such (interest) arbitration clause con-stitutes at most a "permissive" subject of bargaining whichdoes not become a "mandatory" subject of bargaining.6Administrative Law Judge Feldesman, in his decision inMechanical Contractors Association of Newburg,set forth anif such terms are not reached by negotiation° These facts are not in dispute and are so found'SeeLocal 24, Teamsters Union v. Oliver,358 U.S. 283;Fibreboard PaperProducts Corp v. N L.R B,379 U.S. 203 (1964).6 Chemical Workers v. Pittsburgh Plate Glass,404 U S. 157, 187 COLUMBUS PRINTING PRESSMEN UNION NO. 252excellent discussion 7 of the history of collective bargain-ing, of arbitration, and of the problem related to havingcollective bargaining without resort to economic forcewithout having governmental compelled agreements. Ad-ministrative Law Judge Feldesman concluded in effect thatan "interest-arbitration" clause of the type involved hereinwas a nonmandatory subject of bargaining. Board MemberFanning's dissentingopinion revealeda similar conclusion.In effect Administrative Law Judge Feldesman and BoardMember Fanning viewed the facts of the caseas revealinga clause which provided for arbitration of the contractterms for a new contract, and that a clause which providedfor arbitration of the contract terms to arrive at a newcontract constituted a nonmandatory subject of bargain-ing. I agree with Administrative Law Judge Feldesman andBoard Member Fanning that a clause providing for thearbitration of the contract terms to arrive at a new contractis a nonmandatory subject of bargaining, and I adopt byreference their reasoning thereto.Ihave found nothing in the congressional history relat-ing to Federal arbitration statutes or the decisional law ofthe United States Supreme Court to reveal an intent thatarbitration clauses,relating to arbitrating terms to be in anew contract, be a mandatory subject of bargaining.In this respect, I note that the United States SupremeCourt inTextileWorkers Union v. Lincoln Mills of Ala., 77S.Ct. 912, 915, set forth, in a footnote, references to con-gressional reports relating to the definition of "collectivebargaining"and to the legislation leading to the enactmentof Section 301 of the Act. The house report relating theretoset forth"Most agreements provide procedures for settlinggrievances,generally including some form of arbitration asthe last step. Consequently, this clause will operate in mostcases,except those involving the negotiation of new con-tracts."There is, however, a conflict between circuits as towhether agreements to arbitrate the terms of a new con-tract into such new contract can be enforceable in thecourts under Section 301 of the Labor-Management Rela-tions Act, 1947. As an example, the Fifth Circuit Court ofAppeals decision, inAustin Mailers Union No. 136 v. News-papers, Inc.,329 F.2d 312 (1964), stands for a denial ofenforcement of such a clause, whereas the Fourth CircuitCourt of Appeals decision inWinston-Salem Printing Press-men v. Piedmont Publishing Co.,393 F.2d 221 (1968), standsfor enforceability of such a clause.The guidelines for Court action relating to arbitrationare revealed in summary form as (1) inUnited Steelworkersv. American Mfg. Co.,363 U.S. 564, 568-The function ofthe court is limited "to ascertaining whether the party seek-ing arbitration is making a claim which on its face is gov-7 See such discussion reported inMechanical Contractors Association ofNewburg,202 NLRB 1 (1973). Although the Board reversed the Administra-tive Law Judge's findings and recommendations in such case,Inote that theBoard majority did not find it necessary to determine whether such clauseinvolved therein constituted a mandatory subject of bargaining or not sincethe Board viewed the Industrial Relations Council not as a neutral arbitra-tion panel but as an extension(arm) of collective bargaining with equalrepresentatives from both sides. Board Member Fanning dissented andagreed with the Administrative Law Judge that such Industrial RelationsCouncil clause was a nonmandatory subject of bargaining.281erred by the contract;" (2) inUnited Steelworkers v.War-rior & Gulf Navigation Co.,363 U.S. 574-doubts as to thecoverage of the arbitration clause should be resolved infavor of arbitration; and (3) inUnited Steelworkers v. En-terpriseWheel & Car Corp.,363 U.S. 593-an arbitrator'saward must be enforced by the courts even if the court'sinterpretation of the contract would differ from the arbitra-tor; and (4) as indicated inCarey v. Westinghouse ElectricCorporation,375 U.S. 261, 270, 271, 272, in the area of theBoard's exclusive jurisdiction (unfair labor practice deter-mination) any conflicting arbitration award must yield tothe Board's valid determination in fact, "(t)he superior au-thority of the Board may be invoked at any time."Although the general principles set forth above clearlyestablish that the interest-arbitration clause involved in thisproceeding is a nonmandatory subject of bargaining, cer-tain specifics in the clause also so clearly reveal to the sameeffect.Itappears fundamental that the exclusive bargainingrepresentative and the employer have respective rights andobligations endowed upon them by the statute and Sec-tions 8(a)(5), 8(b)(3), 8(d), and 9 thereof. Such rights andobligations do not constitute terms and conditions of em-ployment of employees, do not vitally affect themeaningof such terms, and are not a part of the integral structure ofsuch terms. Board and court law have consistently foundthat insistance to a point of impasse in derogation of suchstatus isviolative of the bargaining obligation of the partyso insisting.Section 8(b)(1)(B) relating to the question ofrestraint or coercion of an employer as to the selection ofhis bargaining representative appears to be a legislative en-actment of the principle applied as a matter of case lawinterpretation of the statute with respect to the exclusivecollective-bargaining representative.Within' the meaningofBorg-Warner,8theUnion's insistence of a proposalwhich in effect limited the employer's bargaining represen-tative in bargaining, when carried to a point of impasse,clearly involved a nonmandatory item of bargaining.In sum, I conclude and find that the interest-arbitrationclause involved in this proceeding constituted a nonman-datory subject of bargaining.'2.Although I am not persuaded that the question of"waiver" is a relevant issue in this proceeding, I am per-suaded that in fact there has been no "waiver" of theEmployer's right with respect to the issues in this case.The "interest-arbitration" clause, identical to the clausein issueherein, was arbitrated into the 1970-73 contractover the opposition of the Employer. Under such circum-sN.L R B v Borg-Warner Corp.,356 U.S. 342 (1958)9 Even if theinterest-arbitration clauseinvolved hereinwere limited to thearbitrationof mandatory subjectsof bargaining for inclusion in a futurecontract,such clause wouldbe a nonmandatory subjectof bargaining with-in the meaningofBorg-Warner.The Employerherein,and AdministrativeLaw Judge Feldesman in theMechanicalContractorscase advert to thepossible perpetuity problem that exists when such interest-arbitration clauseprovides for the arbitration itself of whether an arbitration clause would beincluded insuch contractterm Such provision itself is alsoclearly in therealm of a nonmandatorysubjectof bargaining.It is not necessary to de-termine in this proceeding whether or not such provision,providing forarbitration of whether an arbitration clause should be included,is a permis-sive ornonpermissive subject of bargaining As set forth later herein, in andof itself sucha provision doesnot constitutea waiverof the bargainingrights of the parties 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, said clause does not reveal a clear and unequivocalwaiver of the Employer's rights.3.The Respondent contends that the Board should "de-fer" to the arbitration award made in 1972 wherein the"interest-arbitration" clause in the 1970-73 contract wasarbitrated into said contract.It is sufficient to say that the facts relating to such arbi-tration reveal that the arbitrator did not consider the ques-tion of "mandatory" or "nonmandatory" subject of bar-gaining,did not consider the question of unfair laborpractices, and did not consider the issue within the mean-ing of Section 8(a)(5) or 8(b)(3) of the Act.10 Under suchcircumstances, it is not Board policy to honor such awardsin an unfair labor practice proceeding."3.The Respondent contends that the Regional Directorcommitted error by issuing the complaint in this proceed-ing and by not deferring this matter to arbitration. SincetheGeneral Counsel (by the Regional Director) has theexclusive authority and discretion in the issuance of com-plaints, it is settled Board policy not to review such acts,especially if there is no evidence of arbitrary and capri-cious conduct. It is clear that the issues presented reveal anabsence of arbitrary or capricious conduct in the issuanceof the instant complaint.Although the Respondent did not so phrase his conten-tion, I think it would be supertechnical not to consider hiscontention as a contention that the Board should defer thismatter to arbitration.The issue in this case is clearly an unfair labor practiceissue and not an issue essentially involving the interpreta-tion of an existing contract. Although contractual termsare involved, such terms are only involved as part of theevidence to be considered in determining the unfair laborpracticeissue.12One of the major unfair labor practice is-sues, that of impasse, must be determined by the Board.5.The Respondent contends that it did not insist thatthe arbitration interest clause be included in the contract asa condition of continuing bargaining, but was merely in-sisting upon its right to invoke arbitration as to unresolvedissues.Essentially,thefactsasfound are contrary toRespondent's contentions. The facts as found reveal thattheRespondent did insist upon the interest-arbitrationclause for inclusion in the contract, to a point of impasse.The facts reveal that after such impasse, the Respondentdid insist for arbitration of the dispute as to such unre-solved issue (the inclusion of the interest-arbitration clausein the contract).H. Final ConclusionIn sum, from all the foregoing, I conclude and find thatRespondent insisted, to the point of impasse, for the inclu-sion of a provision, a nonmandatory subject of bargaining,in the contract. By such conduct, the Respondent has vio-lated Section 8(b)(3) of the Act.13IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Employer's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent violated Section8(b)(3) of the Act by insisting on a nonmandatory contractprovision to which the Employer objected, it will be recom-mended that the Respondent be ordered to cease and de-sist from such conduct and take certain affirmative actionin order to effectuate the policies of the Act.Since the Respondent has violated Section 8(b)(3) of theAct by insisting to a point of impasse for the inclusion in acontract of a nonmandatory subject of bargaining, sincethe obligation to bargain continues after impasse, the fur-ther insistancethat the "nonmandatory" subject of bar-gaining be arbitrated is in effect a continuation of the sameviolative conduct. It will therefore be recommended thatthe Respondent desist from such insistance for arbitrationof the nonmandatory subject of bargaining.Idecline to recommend General Counsel's requested"remedy" that the Respondent be required to sign the"agreed" contract.The overall facts reveal that theRespondent's bargaining position and agreements con-templated the inclusion of the "arbitration" clausewhichwas never agreedto.The Respondent's clear position as tothe "money items" and "manning of the color hump" wasagreementtheretoifthe arbitration clause proposed by theUnion were agreed to. It is clear that the parties have notin fact agreed to the total contract terms. A remedy requir-ing the Respondent to sign a contract not completelyagreed to is therefore inappropriate.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The R. W. Page Corporation is an Employerengagedin commercewithin the meaning of Section 2(6) and (7) ofthe Act.2.The Columbus PrintingPressmen& Assistants'Union No. 252, Subordinate To IP & GCU, the Respon-dent, is a labor organization within the meaning of Section2(5) of the Act.3.The Respondent is the statutory representative of the13N L R B v Borg-Warner Corp.,356 U S 342 (1958). Cf.Mechanical10 It is clearthat the arbitration award in 1972 would have only persuasiveContractors Association of Newburg,202 NLRB 1 (1973), the dissenting opin-value at the most with respect to the issues in this proceeding It involved aion of Board Member Fanning and the decision of Administrative Law1972 dispute and not theinstantdispute.Judge Feldesman Board Member Fanning and Administrative Law Judge1Trygon Electronics,199 NLRB 404 (1972).Feldesman viewed the facts therein essentially as I have found the facts12Mechanical Contractors Association of Newburg,202 NLRB 1 (1973)herein. COLUMBUS PRINTINGPRESSMENUNION NO. 252283R.W. Page Corporation employees in the appropriate col-lective-bargaining unit described as all journeymen, press-men and apprentice (or assistants)pressmenemployed inthe pressroom of the R. W. Page Corporation, but exclud-ing all other employees, all janitors and mechanical super-intendents, office clericals, guards and supervisors as de-fined in the Act.4.By insisting to the point of impasse, as a condition ofa new collective-bargaining agreement with the Employer,on the continuation of the arbitration clause (art. One, sec.2, of the 1970-73 contract), a provision which requires ar-bitration of new contract terms including said clause itselfand which consequently is not a mandatory subject of bar-gaining, the Respondent has since November 19, 1973, en-gaged in unfair labor practices within the meaning of Sec-tion 8(b)(3) of the Act.105.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 15Respondent, The Columbus Printing Pressmen & Assis-tants'Union No. 252, Subordinate To IP & GCU, its offi-cers, agents, and representatives, shall:1.Cease and desist from:(a)Refusing to bargain with the Employer, with respectto the appropriate bargaining unit described below, by in-sisting and demanding that the Employer agree as a condi-tion of any collective-bargaining contract on the inclusiontherein of a provision that the Employer arbitrate terms forinclusion in a new contract, including the question of thesame arbitration provision.The appropriate collective-bargaining unit for which theRespondent is the statutory exclusive collective-bargainingrepresentative is:All journeymen, pressmen and apprentice (or assis-tants) pressmen employed in the pressroom of TheR.W. Page Corporation, but excluding all other em-ployees, all janitors and mechanical superintendents,office clericals, guards and supervisors as defined inthe Act.(b) In any like or related manner refusing to bargaincollectively with the Employer by insisting upon the inclu-sion in any collective-bargaining agreement of any clauseor other proposal not involving wages, hours, or otherterms and conditions of employment.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Bargain with the Employer concerning wages, hours,and other terms and conditions of employment of the em-ployees in the appropriate collective-bargaining unit de-scribed above.(b)Notify The R. W. Page Corporation, in writing, thatthe Respondent will not insist that the Employer agree toarbitrate new contract terms for inclusion in a contract as acondition of entering into a collective-bargaining contractwith the Employer.(c)Post at Respondent's offices and meeting halls, andall places where notices to members are customarily post-ed, copies of the attached notice marked "Appendix A." 16Copies of said notice on forms provided by the RegionalDirector forRegion 10, after being duly signed byRespondent's representatives, shall be posted by it immedi-ately upon receipt thereof, and be maintained by Respon-dent for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Sign and mail sufficient copies of said notice to theaforesaid Regional Director for forwarding to The R. W.Page Corporation for information and, if they are willing,for posting by them in all locations where notices to em-ployees are customarily posted.(e)Notify the Regional Director for Region 10, in writ-ing,within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.14The complaint alleged that such conduct has occurredsinceJuly 13,1973. Bruin, an employee representative, testified to the effect that suchconduct occurred after the Company's written proposals (by letter datedJuly 23, 1973) andfixed the initial timing asof July 13, 1973 Under suchcircumstances,since the facts clearly reveal violative conduct as of Novem-ber 19. 1973, and since the remedy will not be affected otherwise, I make theconclusion of law as indicated15 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions and Order, and all objections thereto shall bedeemed waived for all purposes16 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board"APPENDIX ANOTICE To EMPLOYEESAND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL bargain with The R. W. Page Corporationconcerning wages, hours, and other terms and condi-tions of employment for the employees in the appro-priate collective-bargaining unit set out herewith:All journeymen, pressmen and apprentice (or as-sistants) pressmen employed in the pressroom ofThe R. W. Page Corporation, but excluding allother employees, all janitors and mechanical super-intendents, office clericals, guards and supervisorsas defined in the Act.WE WILL NOT refuse to bargain with The R. W. PageCorporation with respect to the appropriate collective-bargaining unit described above, by insisting and de-manding that The R. W. Page Corporation (1) agreeas a condition of any collective-bargaining contract on 284DECISIONSOF NATIONALLABOR RELATIONS BOARDthe inclusion therein of a provision that The R. W.Page Corporation will arbitrate terms for a new con-tract (for inclusion in a future contract), including thequestion of the same arbitration provision, or (2) thatThe R. W. Page Corporation agree to arbitrate theterms of a new contract for inclusion in such new con-tract as a condition of entering into a collective-bar-gaining contract with The R. W. Page Corporation.WE WILL NOT in any like or related manner refuse tobargain with The R. W. Page Corporation by insistingupon the inclusion in any collective bargaining agree-ment of any clause or other proposal not involvingwages, hours, and other terms and conditions of em-ployment.THE COLUMBUS PRINTING PRESSMEN&ASSISTANTS'UNION No.252, SUBORDINATETo IP & GCUAPPENDIX BARTICLE FOURTEENNo Strike, No Lock-OutSection 80.During the three year term of this agreement,and any extension or renewal of the same, the Publishershall not institute or engage in any lock-out of the employ-ees covered hereby or of the Union; and Columbus Unionand the employees covered hereby, acting individually orin concert, shall not institute or engage in any strike, walk-out, work-stoppage, slow-down or boycott, or quit in suffi-cient numbers to hamper or interfere with prompt and reg-ular publication. And no employee or employees coveredhereby shall aid or encourage directly or indirectly suchpractices against the Publisher.Section 81.In the event a spontaneous strike, or othersituation named in Section 80 or this Article, not caused,directed or sanctioned by Columbus Union, occurs duringthe time this agreement is in force or effect, ColumbusUnion shall not be responsible in damages to the Publishertherefor,providedColumbus Union, with reasonablepromptness, disavows the strike or other action and there-after, in good faith, does all in its power to end the situa-tion and to enable the Publisher to resume early publica-tion of said newspapers.ARTICLE FIFTEENDisputesSection 82.In the event a difference arises between theColumbus Union or any employee covered hereby and thePublisher, all work, all working conditions, the scale ofwages and the hours of work, prevailing prior to the timesaid dispute arose, shall continue without interruption untilsaid difference or dispute is adjusted between all partiesconcerned or a final decision binding upon all parties ismade by arbitration as herein provided (which agreed ad-justment or final decision may or may not be retroactive tothe date the difference occurred).ARTICLE SIXTEENGrievances and Joint Standing CommitteeSection 83.Should any difference or dispute concerningthe meaning, interpretation, violation or application of thisContract, arise between the Columbus Union or any em-ployee covered hereby, and the Publisher, and the same isnot promptly adjusted to the satisfaction of all concerned,the same shall be immediately referred in writing to a JointStanding Committee.Section 84.A Joint Standing Committee of four (4)members shall be appointed. Two (2) members of saidCommittee shall be named by the Publisher and two (2)members thereof shall be named by the Union. In case of avacancy on the said Joint Standing Committee from anycause, said vacancy shall be filled immediately by the ap-pointment of a new member by a party in whose represen-tation on the Joint Standing Committee the vacancy oc-curs.Section 85.Such Joint Standing Committee shall meet aspromptly as practicable but within fifteen (15) days aftersuch referral and shall proceed forthwith to decide suchdifference or dispute. The decision of a majority of saidCommittee shall control and shall be final and bindingupon all parties.Section 86.If the representatives of either party on theCommittee refuse or fail to meet and proceed within saidperiod of fifteen (15) days as provided in Article Sixteen,Section 85, the matter may be referred and submitted byeither party to a Board of Arbitration as provided in Arti-cle Sixteen, Section 87.Section 87.If a majority of the Standing Committee failfor any reason to decide the dispute within thirty (30) daysafter said referral, the following procedure (in the event theInternational Arbitration Agreement does not apply) shallbe followed:[a]The party desiring arbitration shall immediatelyserve or deliver to the other party a written demand forarbitration.[b]Within ten (10) days of such demand, the movingparty shall prepare for the Board of Arbitration a completestatement of its case and deliver a copy thereof to the op-posite party.[c]Within ten (10) days after opposite party receives thestatement of the moving party, the opposite shall preparefor the Board its answer, and deliver a copy thereof to themoving party.[d]The Board of Arbitration shall consist of four (4)members and a Chairman. Two (2) members shall repre-sent the Columbus Union and two (2) members shall repre-sent the Publisher, and unless the Columbus Union or thePublisher names different persons as its arbitrators in thewritten demand for arbitration or the other names differentpersons as its arbitrators within five (5) days after a copy ofthe written demand is delivered to the other party, thensaid four members shall be the same four persons who arethen in office on the Joint Standing Committee.[e]Within a period of not to exceed five (5) days afterthe four (4) members of the Board of Arbitration becomesdefinite, the Columbus Union and the Publisher shall fur- COLUMBUS PRINTING PRESSMEN UNION NO. 252nish in writing each to the other names of five (5) personsand the two (2), in one week thereafter, shall attempt toagree that one of such ten (10)persons shall serve as animpartial Chairman of the Board of Arbitration. If the par-ties are unable to agree upon an impartial Chairman, theneither party may make written request that the Secretary-Manager of the Southern Newspaper Publishers Associa-tion (SNPA) and the President of the International Print-ing Pressmenand Assistants' Union of North America,acting jointly designate such impartial Chairman. The per-son so designated shall then serve as impartial Chairman.ARTICLE SEVENTEEN285Finality of ArbitrationSection 88.It is agreed that the procedures herein provid-ed for settling disputes by arbitration shall be used to theexclusion of any other means available to the parties whoexecute this agreement, it being understood that all arbitra-tion decisions rendered under the terms of this Contractare final and binding on both parties. Any rights or reme-dies otherwise available to the parties to this Contract arehereby expressly waived. The parties agree to equally di-vide the cost of arbitration of any disputes set forth inArticle Fifteen, Section 82, and Article One, Section 2.